Taylor, C.
Plaintiff, a brakeman upon one of defendant’s freight trains, recovered judgment for personal injuries sustained while engaged in the performance of his duties, and defendant appeals from such judgment.
The train included a flat ear upon which two threshing machine separators were loaded. The separators were not so wide as the car, and left a narrow space along its outer edge, which the brakemen were accustomed to use as a passageway in going from one part of the train to another. This space or passageway was about twelve inches in width, except for a short distance at the side of each separator where it narrowed to about six inches in width.
In the night-time and while the train was running rapidly, plaintiff, in going from the rear of the train to the engine in the line of duty, attempted to walk along this narrow edge at the side of the separators, and sought to hold himself upon the car while doing so by grasping such parts of the separator and of the attachments thereto as were available for “handholds.” There was no other practicable way to pass over this car. At the narrow part of the passageway, plaintiff grasped a pulley which gave way and he fell to the ground and sustained serious injuries. Subsequent examination disclosed that 'a slot or groove had been cut in the shaft and in the hub of the pulley in which to drive a key or wedge to fasten and hold the pulley in place, but that the pulley had been placed upon the end of the shaft without inserting this key or wedge. That the key had never been inserted was shown by the condition of the paint which partially filled the groove. The pulley had not been fastened or secured *172in any manner, and slipped off the end of the shaft when plaintiff caught hold of it.
It is undisputed that plaintiff was passing over this car in the proper and customary manner; that it was the only practicable way of doing so; and that for many years defendant had known and expected that brakemen would pass along such cars in that manner, and would rely upon grasping any available “handhold” afforded by the load to protect themselves from the danger of falling. Defendant concedes this, but contends that the failure to fasten the pulley upon the shaft was the fault of the shipper or of the manufacturer; that the separator and its attachments constituted the “cargo”; and that defendant had no right to meddle with or change it in any way, and was not responsible for any defect in it. This may be true, but it does not follow that defendant owed no duty to its employees in reference to it. Although the separator and its attachments constituted the “cargo,” it was the duty of the defendant to exercise ordinary care to see that they were so loaded upon the car as not unnecessarily to endanger its employees while in the performance of their duties.
The brakemen were required to pass over cars loaded as this car was loaded, and were expected to guard themselves from falling by grasping such parts of the “load” as were available for “handholds.” This had been the custom for some 20 years. No other way had been provided to pass over such cars; and no other means had been provided by which the brakemen could protect themselves from the danger of falling. Under such circumstances it was the duty of defendant to exercise reasonable care to see that those parts of the load which were available for and likely to be used as “handholds” could be used for that purpose with reasonable safety. Wallace v. Railroad, 141 N. C. 646, 54 S. E. 399, 13 L.R.A.(N.S.) 384; Dunn v. New York, N. H. & H. R. Co. 46 C. C. A. 546, 107 Fed. 666; Lyle v. Alabama G. S. Ry. Co. 76 C. C. A. 301, 145 Fed. 611; Austin v. Fitchburg R. Co. 172 Mass. 484, 52 N. E. 527; Boyle v. Union Pac. Ry. Co. 25 Utah 420, 71 Pac. 988; Brimer v. Chicago, B. & Q. R. Co. 109 Mo. App. 493, 85 S. W. 653; Eaton v. New York, C. & H. R. R. Co. 163 N. Y. 391, 57 N. E. 609, 79 Am. St. 600; Ayers v. Richmond & D. R. Co. 84 Va. 679, 5 S. E. 582; Jones v. Chicago, *173St. P. M. & O. Ry. Co. 80 Minn. 488, 83 N. W. 446, 49 L.R.A. 640; Lee v. Wild Rice Lumber Co. 102 Minn. 74, 112 N. W. 887.
Had. defendant provided a different way for its employees to pass ■over this car or other means for them to protect themselves while making such passage, a different question would be presented; but, having knowingly placed its employees at work under such conditions that they must necessarily use parts of the load as “handholds” to protect themselves from danger while in the performance of their •duties, the question here presented is whether defendant exercised proper care to see that those parts of the load likely to be used by them for that purpose were so secured, either to the load or to the >car, as not to expose such employees to unnecessary danger. One of •defendant’s former car inspectors testified that it was part of his ■ duty to see that such separators were safely loaded, and that everything connected with them was in good condition for the trainmen. It does not appear that the load upon this car had ever been examined or inspected in any manner. The question as to whether defendant was chargeable with negligence was fairly submitted to the .jury and the evidence is sufficient to sustain the verdict.
Judgment affirmed.